Citation Nr: 0211855	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  97-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by sleep disturbance and fatigue, claimed as due 
to an undiagnosed illness.  

2.  Entitlement to service connection for a hiatal hernia 
with esophageal reflux.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the RO, 
which denied the veteran's claims of service connection for a 
disability manifested by sleep disturbance and fatigue, 
claimed as due to an undiagnosed illness, and for a hiatal 
hernia with esophageal reflux.  

In March 1999 and November 2000, the Board remanded the case 
to the RO for due process and evidentiary development of the 
record.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The symptoms of fatigue and insomnia are attributable to 
sleep apnea, psychiatric disorders, and medication.    

3.  The medical evidence shows that the veteran does not 
currently have a hiatal hernia with esophageal reflux and 
there is no evidence of hiatal hernia with esophageal reflux 
in service.  



CONCLUSIONS OF LAW

1.  A disability manifested by sleep disturbance and fatigue 
due to an undiagnosed illness was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.317 (2001).  

2.  A hiatal hernia with esophageal reflux was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304  (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from November 1981 to 
November 1991, to include service in Southwest Asia during 
Operation Desert Shield/Storm.  

Service medical records do not show any complaints, clinical 
findings, treatment, or diagnosis pertaining to hiatal 
hernia, esophageal reflux, or a disability manifested by 
sleep disturbance or fatigue.  On an October 1991 physical 
examination for separation purposes, the veteran's abdomen 
was clinically normal and he was psychiatrically normal.  

On a February 1992 VA general medical examination, the 
veteran's digestive system was normal.  In examining him for 
a hernia, he was noted to be normal.  Neurological and 
psychiatric examinations were normal.

In a June 1994 Report of Contact, it was noted that the 
veteran reported fatigue and readjustment problems, among 
other things.  

On a November 1994 VA Persian Gulf Registry examination, the 
veteran reported that he had served as a medic in the Persian 
Gulf and had been stationed in a medical tent, not in combat.  
He was concerned about his exposure to unclear water and to 
occasional oil smoke.  His complaints included fatigue and 
sleep disturbance.  It was noted that he was going through a 
divorce at that time.  He also complained of nausea and an 
occasional feeling of "food catching" in his throat after 
eating.  On examination, the digestive system revealed a 
soft, benign abdomen.  An upper gastrointestinal series was 
conducted, showing a moderate-sized, easily reducible hiatal 
hernia with minimal gastroesophageal reflux.  The pertinent 
diagnoses were fatigue, no evidence of systemic disease; 
sleep disturbance, which may be contributing to fatigue; and 
recurrent nausea and dysphagia and a feeling of food catching 
in the throat, as manifesting a hiatal hernia with 
gastroesophageal reflux.  

VA outpatient records show that in August 1995 the veteran 
sought counseling for recent stress.  It was noted that he 
was enrolled in college, where he had difficulty in reading 
and comprehending the written word.  It was also noted that 
he was separated from his wife.  He complained of general 
tension and sleep disorder.  Sleep disorder was diagnosed and 
the veteran was prescribed medication to help him sleep.  The 
doctor also informed the veteran that any attempt to pursue 
an academic program, most of which required some verbal 
facility, was bound to be stressful.  In a work-up by social 
work service in August 1995, the veteran reported that 
fatigue had been an ongoing problem since his return from the 
Persian Gulf.  In October 1995, he complained of having no 
energy.  It was noted that things were going well early in 
his school semester but that he was "drained" by living 
alone and was nagged by the child support agency and his 
wife.  In December 1995, he complained of morning fatigue and 
difficulty getting out of bed.  The doctor informed him that 
it was most likely stress related.  In January 1996, he 
complained of feeling tired, and the doctor stated that it 
was related to the stress of his new challenge which was 
college.  

In a June 1996 letter, the RO informed the veteran about the 
evidence, medical and non-medical, needed for his claim for 
disability benefit based on Persian Gulf War service.  

VA outpatient records show that in July 1996 the veteran 
called in to report excessive drowsiness.  He was advised to 
discontinue his psychotherapy medication for four days to 
determine if his drowsiness disappeared.  In October 1996, it 
was noted that he had reduced his medication as advised and 
his drowsiness had subsided.  It was also noted that he had 
run out of his medication and his generalized anxiety and 
depression recurred with insomnia.  

In an October 1996 decision, the RO denied the veteran's 
claims of service connection for a disability manifested by 
sleep disturbance and fatigue, claimed as due to an 
undiagnosed illness, and for a hiatal hernia with esophageal 
reflux.  

In an undated report received at the RO in January 1997, R. 
Z., a licensed clinical social worker, indicated that the 
veteran had been meeting with him for psychotherapy since 
January 1995.  He stated that the veteran suffered from 
anxiety and depression, sleep problems, and additional 
physical problems.  He noted that the veteran took medication 
for depression, anxiety, and poor sleep.  

On a June 1997 VA psychiatric examination, the veteran was 
diagnosed with dysthymic disorder.  The examiner remarked 
that the veteran had mild symptoms, that is, depressed mood 
and insomnia.  

On a July 1997 VA respiratory examination, the veteran 
reported a history of marked shortness of breath, wheezing, 
and easy fatigability on minimal exercises since the Gulf 
War.  He reported that he had since stopped engaging in any 
physically demanding activity.  He also complained of a 
problem of excessive daytime sleepiness and inappropriate 
sleeping.  He noted that he had poor sleeping at night and 
awoke tired.  The assessments were asthma, gastroesophageal 
reflux which was made based on earlier VA reports, and 
obstructive sleep apnea.  Of sleep apnea, the examiner noted 
that it would fit the veteran's description of daytime 
somnolence, poor sleep, and other associated symptoms.  
Further testing was completed and ruled out asthma, and an 
evaluation of sleep apnea was canceled.  

At a February 1998 RO hearing before a hearing officer, in 
regard to other claims not presently on appeal, the veteran 
testified that he had fatigue and sleep problems and was on 
medication to help him sleep.  He also indicated that he was 
not taking medication for either esophageal reflux or hiatal 
hernia.   

In March 1999, the Board remanded the case to the RO for due 
process development.  

At a December 1999 RO hearing before a hearing officer, the 
veteran testified that he had a hiatal hernia which he 
suspected was caused by the stress he was under in the 
Persian Gulf.  He said that he never went on sick call 
himself because he could basically talk it over with the 
doctor with whom he was working.  He testified that he had 
fatigue that began when he returned from the Persian Gulf, 
about six months prior to his service discharge.  He said 
that after a period of adjustment to civilian life he 
mentioned to the VA sometime in 1993 that he was having 
problems, mainly with sleeping.  He also described symptoms 
associated with hiatal hernia and reflux and said that around 
the time of his discharge he reported to the doctor that he 
could not lie flat and sleep without experiencing a gagging 
sensation.  He said that he did not take any medication or 
receive treatment for a hiatal hernia and reflux.  He said 
that he was taking medication to help him sleep but that it 
also made him drowsy the next morning, thus intensifying his 
problem.  

VA outpatient records show that in March 2000 the veteran 
complained of insomnia and stress at work due to claimed 
nepotism.  The impression was dysthymia by history with 
insomnia related to shift work.  In August 2000, he 
complained of persistent insomnia and difficulty unwinding 
after work; the veteran he reported that he was anxious about 
a situation at work whereby his supervisor had made 
accusations against him.  In October 2000, he complained of 
increased stress, poor anger control, and insomnia.  He 
stated that he had to increase his medication in order to 
sleep and that he slept approximately 5 or 6 hours out of 24.  
Later that day he reported sleeping only 4 hours a night.  
The impressions were depressive disorder, anxiety disorder, 
and occupational problem.  

In November 2000, the Board remanded the case to the RO for 
additional evidentiary development.  

VA outpatient records show that in January 2001 the veteran 
reported that he was sleeping poorly, only 4 out of 24 hours.  
He also noted that his depression and anxiety had increased.  
He described difficulties that he was experiencing at work, 
and the doctor noted that his rumination about such prevented 
sleep onset on a regular basis.  In March 2001, the veteran 
reported that he was now sleeping the whole night through and 
felt that a new medication had helped his mood overall, 
especially with regard to feeling rested.  

In a March 2001 letter, the RO informed the veteran about The 
Veterans Claims Assistance Act of 2000 (VCAA), and its duties 
to notify the veteran about his claim and assist him in 
obtaining evidence for his claim.  The RO also requested 
additional information concerning any medical treatment.  

Private medical records, dated from May 2001 to July 2001, 
from J. D., M.D., and SNAP Laboratories show that the veteran 
was evaluated in May 2001 for complaints of large tonsils.  
He also reported never feeling rested and nodding off easily.  
In a review of systems, the veteran reported that he had no 
abdominal pain, nausea, vomiting, bloatedness, belching, 
heartburn, or dyspepsia.  The diagnosis was insomnia with 
sleep apnea.  A sleep study confirmed moderate sleep apnea.  
In July 2001, he underwent surgery an 
uvulopalatopharyngoplasty, tonsillectomy, and nasal 
septoplasty.  Following the surgery, he reported that he was 
breathing and sleeping better and felt more rested in the 
morning.  The diagnosis included insomnia with sleep apnea, 
retreated.  

On a July 2001 VA examination, in regard to the veteran's 
sleep disturbance and fatigue claim, the examiner noted that 
the veteran had been under treatment for depression in the 
past and was currently on medications.  He also noted the 
veteran's complaint of chronic fatigue for a number of years, 
which was thought to have been caused by a sleep apnea 
syndrome.  The veteran's recent surgery 
(uvulopalatopharyngoplasty, tonsillectomy, and nasal 
septoplasty) was noted.  The veteran now reported feeling 
that he was no longer falling asleep on the job, but he 
indicated some difficulty with drowsiness when driving.  The 
veteran was apparently continued on CPAP therapy at home.  
The diagnosis was sleep apnea treated by nasoseptal 
reconstruction, tonsillectomy, and uvulopalatopharyngoplasty.  
The examiner commented that the veteran did not have a 
chronic fatigue syndrome but rather had excessive fatigue and 
sleepiness associated with chronic sleep apnea and the side 
effects of the medications he took for depression.  

On examination in regard to the veteran's hiatal hernia with 
esophageal reflux claim, the VA examiner noted the veteran's 
report that he had symptoms of "smothering," episodes of 
heartburn, and brashes (reflux) upon his return from the Gulf 
War and that he had learned to sleep in a chair.  The 
findings of a hiatal hernia with minimal reflux on the 
earlier Persian Gulf examination were noted.  The veteran 
reported that since that examination he had not been on any 
medication for his gastrointestinal disorder except for an 
occasional Tums or Rolaids for heartburn but had learned to 
adjust his diet to avoid hot and spicy foods.  He stated that 
he now slept on an incline.  He stated that he had learned to 
control the brashes through diet and by sleeping on an 
incline.  He stated that he had not sought treatment for his 
disorder and had felt that his symptom complex was under 
reasonably good control.  He stated that he had learned to 
adjust the size of certain foods to prevent them from 
sticking in the lower esophagus, and indicated that heartburn 
was only a minimal problem at present.  He denied any major 
epigastric pain, nausea, or vomiting.  An examination 
disclosed no abnormal findings.  The diagnosis was hiatus 
hernia with minimal reflux to be evaluated by an upper 
gastrointestinal test.  

On an August 2001 VA psychiatric examination, the veteran 
reported that he did not sleep very well and became nervous 
and depressed; he said he did not know the cause but felt it 
was not due to family concerns.  He noted that over the past 
year he only slept about 2 hours per night.  The diagnoses 
were depressive disorder, anxiety disorder, and dyssomnia.  
In September 2001, the veteran also underwent psychological 
testing, on which he reported ongoing problems with sleep 
disturbance, depression, irritability, and anxiety since his 
experiences in the Persian Gulf.  In the diagnostic 
impression, the examiner stated that clinical findings 
confirmed the provisional diagnoses on the recent psychiatric 
examination.  The examiner also noted that due to new 
information provided to him by the veteran regarding a recent 
evaluation that showed moderate sleep apnea, such should be 
taken into account when trying to gain a better understanding 
of the veteran's sleeping difficulties.  

In September 2001, the veteran underwent a repeat VA upper 
gastrointestinal series, which showed no obvious abnormality.  
There were no findings of a hiatal hernia or reflux.  In an 
addendum notation, the VA examiner stated that in regard to 
the previously diagnosed hiatus hernia with reflux, such was 
not found on an upper gastrointestinal series.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses and organic diseases of the 
nervous system, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West Supp. 
2001); 38 C.F.R. § 3.317(a)(1) (2001); 66 Fed. Reg. 56614-
56615 (Nov. 9, 2001).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6 month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPRC 8-98.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection for sleep disturbance 
and fatigue as due to an undiagnosed illness and service 
connection for a hiatal hernia with esophageal reflux, and 
that the requirements of the VCAA have in effect been 
satisfied.

The claims file shows that, through its discussions in the 
Rating Decisions dated in October 1996 and September 1997, 
Statement of the Case dated in May 1999, Supplemental 
Statements of the Case dated in May 2000 and January 2002, 
and in a letter sent to the veteran dated in March 2001, the 
RO has notified the veteran of the evidence needed to 
substantiate his claims.  The statement of the case and 
supplemental statements of the case discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notify the veteran of the evidence needed by 
the veteran to prevail on the claim.  In a March 2001 letter, 
the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
private medical providers).  The RO has also sought and 
obtained examinations, to include that conducted by VA in 
2001.  Additionally, the RO has provided the veteran with the 
opportunity for a hearing, which was conducted at the RO in 
December 1999.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Entitlement to service connection for sleep disturbance and 
fatigue claimed as due to an undiagnosed illness

The veteran claims that he has a disability manifested by 
sleep disturbance and fatigue that are related to his Persian 
Gulf War service.  

38 C.F.R. § 3.317 requires objective indications of a chronic 
disability that are not attributable to a known clinical 
diagnosis.  Here, there is current medical evidence which 
attributes the sleep disturbance and fatigue to a known 
clinical diagnosis.  The July 2001 VA examination report 
reflects a diagnosis of sleep apnea treated by surgery.  The 
VA examiner noted that the veteran's excessive fatigue and 
sleepiness were associated with sleep apnea and the 
medications he took for depression.  Likewise, on VA 
examinations in August 2001 and September 2001, the veteran's 
symptoms were associated with a psychiatric disorder and 
sleep apnea.  A June 1997 VA psychiatric examination report 
indicates that the diagnosis was dysthymic disorder and the 
veteran's symptoms included depressed mood and insomnia.  The 
July 1997 VA examination report indicates that the examiner 
associated the veteran's daytime somnolence and poor sleep 
with the sleep apnea.  VA treatment records dated in October 
1996 indicated that the veteran had stopped taking his 
psychotherapy medications and his drowsiness had subsided.  

Since the symptoms of fatigue and sleep disturbance are 
attributed to a known clinical diagnosis, service connection 
is not warranted under 38 C.F.R. § 3.317.  See VAOPGCPREC 8-
98, 63 Fed. Reg. 56703 (1998).

Service connection for sleep apnea is not warranted on a 
direct basis.  The service medical records do not reflect 
findings of sleep apnea in service.  The evidence of record 
shows that the veteran initially complained of sleep 
disturbance and fatigue in 1994.  In May 2001, a private 
doctor diagnosed insomnia with sleep apnea following a sleep 
study.  The veteran underwent surgery in July 2001 after 
which he reported sleeping better and feeling more rested in 
the morning.  On a July 2001 VA examination, sleep apnea 
treated by surgery was diagnosed.  

There is no competent evidence that attributes the veteran's 
current sleep apnea to service.  The medical evidence of 
record shows that sleep apnea was not incurred in service.  
Service medical records do not reflect complaints or 
diagnosis of sleep apnea.  The medical evidence shows that 
sleep apnea was diagnosed almost 10 years after service. 

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the veteran's service and sleep 
apnea.  
     
As noted above, the medical evidence also attributes the 
sleep disturbance and fatigue to the veteran's psychiatric 
disorders.  In a March 1999 Board decision, the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder was denied.   

Therefore, for the reasons discussed above, the Board finds 
that service connection for sleep disturbance and fatigue is 
not warranted either on a direct basis or pursuant to 38 
C.F.R. § 3.317.  The Board concludes that the weight of the 
credible evidence is against the veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Entitlement to service connection for hiatal hernia with 
esophageal reflux

The veteran claims that he has a hiatal hernia with 
esophageal reflux that is related to service.  The service 
medical records do not show any treatment or diagnosis of a 
hiatal hernia or esophageal reflux, and the veteran was 
examined as normal at his October 1991 separation physical 
examination.  

There is no medical evidence of a current diagnosis of hiatal 
hernia with esophageal reflux.  While a 1994 VA examination 
showed the presence of a hiatal hernia and reflux, more 
recent VA examinations conducted in July 2001 and September 
2001 indicate that a hiatal hernia with esophageal reflux 
disease were not found upon examination.  The September 2001 
upper gastrointestinal series report indicated that no 
obvious abnormalities were found.  The report specifically 
noted that a hiatal hernia or reflux were not evident.  There 
is no evidence of record subsequent to September 2001 that 
would indicate the presence of a hiatal hernia with 
esophageal reflux.   

After carefully reviewing all the medical evidence, it is the 
Board's judgment that there is no current disability 
manifested by hiatal hernia with esophageal reflux due to 
disease or injury that was incurred in or aggravated by 
service.  VA law and regulations require that for service 
connection to be established there must be a disability 
incurred or aggravated during service.  Without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection for a hiatal hernia with esophageal 
reflux, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER


Service connection for sleep disturbance and fatigue, claimed 
as due to an undiagnosed illness, is denied.  

Service connection for a hiatal hernia with esophageal reflux 
is denied.  



		
	C. L. Krasinski
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

